Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 8/2/2021 is acknowledged and has been entered. The 35 U.S.C. 112 rejection of claim18 has been overcome, and this rejection is withdrawn.
Claims 1-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kim et al (US 6,613,487) disclose (Figures 5-7, and associated text) a cooling system for use in a projection apparatus, the projection apparatus being configured to project a radiation beam to form an exposure area on a substrate, the cooling system comprising: a cooling apparatus located, in use, above the substrate (54), the cooling apparatus comprising a cooling surface and an outlet (78), the cooling surface being configured to remove heat from the substrate during use, the outlet being configured to deliver a cooling fluid, and the cooling surface and the outlet are configured to face the substrate during use. The prior art fails to anticipate or render obvious, alone or in combination, a contamination control arrangement configured to control or remove contamination of a surface of the cooling apparatus, in the combination required by claims 1-13, 15-20. Kim et al’s apparatus is designed to be used before the substrate is loaded onto the exposure position, and would therefore not need a contamination control arrangement configured to control or remove contamination of a surface of the cooling apparatus.
Loopstra et al (US 2012/281193) disclose (Figs. 5, 6, 13 and associated text) a cooling system for use in a projection apparatus, the projection apparatus being configured to claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789.  The examiner can normally be reached on 8 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        9/30/2021